Citation Nr: 1547837	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-12 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for traumatic brain injury (TBI).

2. Entitlement to an increased rating for headaches, to include whether a reduction from 30 percent to 10 percent, effective December 1, 2010, was proper. 


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The Veteran had active service from March 2003 to August 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Waco, Texas Department of Veterans Affairs Regional Office (RO).  


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran submitted a written statement in August 2015 indicating a desire to withdraw the appeal arising from the August 2010 notice of disagreement for migraines and TBI.


CONCLUSION OF LAW

The criteria for withdraw of the appeal of the issues of entitlement to an initial compensable rating for service-connected TBI and entitlement to an increased rating for service-connected headaches, to include whether the reduction from 30 percent to 10 percent effective December 1, 2010, was proper, have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that in August 2010, the Veteran filed a timely notice of disagreement with a July 1, 2010, rating decision which assigned a 0 percent rating for his service-connected TBI and proposed to reduce the rating for service-connected headaches, which was later effectuated in a September 2010 rating decision.  In May 2012, the Veteran perfected an appeal of those issues. 

In a written statement received in August 2015, the Veteran stated that he wanted to withdraw the appeal arising from the August 2010 notice of disagreement for migraines and TBI.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.204 (2015).


ORDER

The appeal is dismissed. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


